FILED
                             NOT FOR PUBLICATION                            JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALADIN RUSHDAN, AKA Woods,                       No. 10-16911
AKA Robert Woods,
                                                  D.C. No. 2:06-cv-00729-GEB-
               Plaintiff - Appellant,             KJN

  v.
                                                  MEMORANDUM *
T. PERBULA, Counselor at CMF
Vacaville; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Saladin Rushdan appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging federal and state law claims in connection with his

attempts to enforce the terms of a settlement agreement. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108,

1117 (9th Cir. 2003) (failure to exhaust administrative remedies); Barnett v.

Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam) ( Fed. R. Civ. P. 12(b)(6)

dismissal). We may affirm on any basis supported by the record, Valdez v.

Rosenbaum, 302 F.3d 1039, 1043 (9th Cir. 2002), and we affirm.

      Dismissal of Rushdan’s § 1983 claims was proper because Rushdan failed to

exhaust administrative remedies as to his claims against Ramirez-Palmer, Hall,

Perbula, Stratton, and Dovey. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006)

(holding that “proper exhaustion” is mandatory and requires adherence to

administrative procedural rules).

      The district court properly dismissed Rushdan’s state law claims for failure

to allege compliance with the California Tort Claims Act as required for any civil

complaint for money damages against a public entity or employee. See Cal. Gov’t

Code §§ 911.2, 945.4; Baines Pickwick Ltd. v. City of Los Angeles, 85 Cal. Rptr.
2d 74, 77 (Ct. App. 1999) (“[T]he claims presentation requirements are not limited

to tort claims, but extend also to claims for money or damages based on

contract.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on


                                          2                                     10-16911
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Rushdan’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                  10-16911